Citation Nr: 1424181	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-24 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertensive heart disease, claimed as coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1960 to January 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for service connection for hypertensive heart disease (claimed as coronary artery disease).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals an Informal Hearing Presentation submitted by the Veteran's representative in May 2014.  In addition, Virtual VA contains various adjudicatory documents that are duplicative of those contained in the claims file or irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any records at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that he suffers from a form ischemic heart disease, that he was presumptively exposed to herbicides while serving in Vietnam and that service connection is therefore warranted.  Direct service connection has not been alleged by the Veteran but has been considered by the AOJ.  The Board notes that effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to an herbicides agent (to include Agent Orange).  75 Fed. Reg. 53202 -53216 (August 31, 2010).  In December 2010, a VA examiner diagnosed the Veteran with arteriosclerotic vascular disease but did not provide an etiological opinion.  The VA examiner, in a February 2011 Ischemic Heart Disease Disability Benefits Questionnaire, determined that the Veteran did not suffer from ischemic heart disease.  

However, in its May 2014 Informal Hearing Presentation, the Veteran's representative argued that further development was needed as arteriosclerotic vascular disease can affect or cause coronary artery disease.  In addition, the representative alleged that arteriosclerosis can affect any artery in the body and could result in a heart attack.  The representative cited to the Merck Manual and the National Institutes of Health articles in support of this contention.

The Board concludes that an addendum VA opinion is necessary to decide the claim for service connection for hypertensive heart disease.  The Board does not assess the relevance, degree of competence, credibility, and probative weight that may be associated with the article cited by the Veteran's representative or whether such applies in the Veteran's case.  However, this citation does indicate the existence of at least some medical literature suggesting a possible relationship between arteriosclerotic vascular disease and coronary artery disease.  Therefore, an addendum opinion is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the December 2010 VA examiner.  If the December 2010 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  
The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

Following a review of all the relevant evidence and considering accepted medical principles, the reviewing examiner is requested to answer the following questions:

a) Identify all diagnoses related to the Veteran's claimed cardiac disorder, to include ischemic heart disease.  The examiner should identify all such disorders that have been present at any time since May 2010. 

b)  Is arteriosclerotic vascular disease a form of ischemic heart disease?  The examiner should specifically address the contention of the Veteran's representative that arteriosclerotic vascular disease can affect or cause coronary artery disease as detailed in the May 2014 Informal Hearing Presentation.

c) For each diagnosed disorder other than ischemic heart disease, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of honorable active duty service from January 1960 to January 1969; or, was any such disorder caused by any incident or event that occurred during his period of service, including exposure to herbicides.

In rendering such opinion, the examiner should specifically discuss the supporting literature cited by the Veteran's representative in the May 2014 Informal Hearing Presentation from the Merck Manual and the National Institutes of Health.  The rationale for any opinion offered should be provided.

Any opinion expressed should be accompanied by a supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



